Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are withdrawn from further consideration. Applicant made the election of Group II, claims 12-13 directed to a base reinforcement, without traverse, in the response dated 03/04/2022 is acknowledged. 

Priority date of 05/08/2019 based on provisional application 62/845199 is acknowledged.

The specification objected to: “partial side walls”, “front platform”, “front panel” have no antecedent basis in the specification.  

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (20090308706).  Mao teaches a base reinforcement comprising a lower surface (1 in fig. 3), partial sidewall at 8, the lower surface includes a front platform (224) that extends beyond the one or more partial side walls in a direction away from an outer surface of the article of luggage (note that outer surface of the luggage is broad including the back wall) and a front storage region of the article of luggage.   
Regarding claim 12, note that the claim recites only a base reinforcement and there is no structural difference between the claimed base reinforcement and the base in Mao. 


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandy (20040094378).  Mao teaches a base reinforcement comprising a lower surface, partial sidewall (about the wheel area and at the partial sidewall surround the back 14 see fig. 3, the lower surface includes a front platform that extends beyond the one or more partial side walls in a direction away from an outer surface of the article of luggage (note that outer surface of the luggage is broad including the back wall) and a front storage region of the article of luggage.   
Regarding claim 12, note that the claim recites only a base reinforcement and there is no structural difference between the claimed base reinforcement and the base in Gandy.   Also note that the front surface of fig. 5 is flushed with the platform.
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai  (20140166415) Lai teaches a base reinforcement comprising a lower surface, partial sidewall  (note that the wall 12 is a partial of sidewall), the lower surface includes a front platform that extends beyond the one or more partial side walls in a direction away from an outer surface of the article of luggage.  Note that: a) the specification does not define the term “platform”.  Therefore, it is interpreted the term platform require only a portion of the flat bottom of the luggage and Lai protruding portion about 55 would include a bottom portion of the luggage, b) the claim does not exclude other structure from a bottom.  In this case, the claim does not require a upstanding portion from the bottom surface in Lai, c) Note from applicant’s fig. 17 note the uneven top surface at 220 which implies that the term “platform” does not require the structure to be flat. 
Regarding claim 13, note that 13 is flushed with the portion below the zipper in fig. 4.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (5560459).  Lin teaches a base reinforcement comprising a lower surface, partial sidewall (about the wheel area), the lower surface includes a front platform that extends beyond the one or more partial side walls in a direction away from an outer surface of the article of and defining a front storage region of the article of luggage.   
Regarding claim 12, note that the claim recites only a base reinforcement and there is no structural difference between the claimed base reinforcement and the base in Lin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733